DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on February 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (U.S. 2012/0006147). Regarding claim 1, Sano discloses a computing device comprising: a chassis 10 with an external surface that is accessible by a user of the computing device, and an internal surface opposite the external surface; a first electrode 14 within the external surface, wherein the first electrode is to generate a first signal related to a first biosignal of the user; and a second electrode 14 within the external surface, wherein the second electrode is to generate, concurrently with the generation of the first signal, a second signal related to a second biosignal of the user (see Figures 1-3 and paragraph [0048], where the right side and left side of the steering wheel are attached to separate op-amps and, thus, generate separate signals).
Regarding claim 2, Sano discloses that the first biosignal is different from the second biosignal (see paragraph [0072], where it is described that two electrocardiogram waveforms are detected and, thus, the first biosignal (one electrocardiogram waveform) is different from the second biosignal (second electrocardiogram waveform)).
Regarding claim 3, Sano discloses that the first biosignal is a heart rate of the user (see paragraphs [0004] and [0057]).
Regarding claim 6, Sano discloses a computing device capable of simultaneously identifying a first measurement related to a first biosignal of a user and a second measurement related to a second biosignal of the user, wherein the computing device comprises: a chassis 10 with an internal surface and an external surface opposite the internal surface; a first biosensor 14 positioned within the chassis, wherein the first biosensor is exposed by the external surface of the chassis; a second biosensor 14 positioned with the chassis, wherein the second biosensor is exposed by the external surface of the chassis; an electronic interconnect 11 communicatively and physically coupled with the first biosensor and the second biosensor; and a processor communicatively coupled with the electronic interconnect, wherein the processor is to: identify, 
Regarding claim 9, Sano discloses that the first biosensor and the second biosensor are biosensors of a plurality of biosensors (see Figures 1, 3, and 8, where biosensors are present in each hole of the steering wheel and in the driver’s seat).
Regarding claim 11, it is respectfully submitted that the recitation “the first biosensor is further to generate a third signal related to a third biosignal of the user” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 12, it is respectfully submitted that the recitation “the processor is further to: time multiplex the first signal and the third signal; identify, based on the time multiplexed first signal, the measurement related to the first biosignal; and identify, based on the time multiplexed third signal, a measurement related to the third biosignal” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 13, it is respectfully submitted that the recitation “the processor is to identify the measurement related to the first biosignal of the user based on an identification that the first signal is a result of user contact with the first biosensor” is an intended use recitation that fails to further define the claimed invention over that of the prior art.

Claims 1-3, 5, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menkes (U.S. 2013/0014706). Regarding claim 1, Menkes discloses a computing device comprising: a chassis 20 with an external surface that is accessible by a user of the computing device, and an internal surface opposite the external surface; a first electrode 30/32/30a-f within the external surface, wherein the first electrode is to generate a first signal related to a first biosignal of the user (see Figures 2a, 2b, and 3 and paragraphs [0026]-[0028]); .
Regarding claim 2, Menkes discloses that the first biosignal is different from the second biosignal (see paragraphs [0028] and [0030]).
Regarding claim 3, Menkes discloses that the first biosignal is a skin temperature of the user or a heart rate of the user (see paragraph [0028], line 1-4).
Regarding claim 5, Menkes discloses that the first electrode is spherical (see Figures 2a and 2b, where elastic pin 32 is part of the electrodes).
Regarding claim 6, Menkes discloses a computing device capable of simultaneously identifying a first measurement related to a first biosignal of a user and a second measurement related to a second biosignal of the user (see paragraph [0028]), wherein the computing device comprises: a chassis 20 with an internal surface and an external surface opposite the internal surface; a first biosensor 30/32/30a-f positioned within the chassis, wherein the first biosensor is exposed by the external surface of the chassis; a second biosensor 30/32/30a-f positioned with the chassis, wherein the second biosensor is exposed by the external surface of the chassis; an electronic interconnect (Analogue Front End in Figure 3) communicatively and physically coupled with the first biosensor and the second biosensor; and a processor 40 communicatively coupled with the electronic interconnect, wherein the processor is to: identify, based on a first signal received from the first biosensor, a measurement related to a first biosignal of the user; and identify, based on a second signal received from the second biosensor, a measurement related to a second biosignal of the user (see Figure 3 and paragraph [0038]).
Regarding claim 8, Menkes discloses that the first biosensor is spherical (see Figures 2a and 2b, where elastic pin 32 is part of the electrodes).
Regarding claim 9, Menkes discloses that the first biosensor and the second biosensor are biosensors of a plurality of biosensors (see Figures 2a, 2b, and 3 that show a plurality of biosensors).
Regarding claim 11, it is respectfully submitted that the recitation “the first biosensor is further to generate a third signal related to a third biosignal of the user” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 12, it is respectfully submitted that the recitation “the processor is further to: time multiplex the first signal and the third signal; identify, based on the time multiplexed first signal, the measurement related to the first biosignal; and identify, based on the time multiplexed third signal, a measurement related to the third biosignal” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 13, it is respectfully submitted that the recitation “the processor is to identify the measurement related to the first biosignal of the user based on an identification that the first signal is a result of user contact with the first biosensor” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. 2012/0006147). Sano discloses the invention substantially as claimed, including disclose that the first electrode is a pillar (see Figures 2, 13, and 17), however Sano fails to disclose that the pillar has an exposed surface area at the external surface of the chassis of approximately 20 square millimeters (mm2) or that a center of the first biosensor is between 2 millimeters (mm) and 5 mm from a center of the second biosensor in a direction parallel to the external surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first electrode such that the pillar has an exposed surface area at the external surface of the chassis of approximately 20 square millimeters (mm2) and to modify the distance between the first and second biosensors to be between 2 millimeters (mm) and 5 mm in a direction parallel to the external surface, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Menkes (U.S. 2013/0014706). Menkes discloses the invention substantially as claimed, but fails to disclose that a center of the first biosensor is between 2 millimeters (mm) and 5 mm from a center of the second biosensor in a direction parallel to the external surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the first and second biosensors to be between 2 millimeters (mm) and 5 mm in a direction parallel to the external surface, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792